Pennington, J.
— The objection to this judgment is, that the justice adjourned the cause for his own convenience. The justice has a discretion to ad journ the cause, so that liis adjournment docs not exceed fifteen days from the return day of the summons. It is true, that the act says that this adjournment is to be made to prevent fraud or surprise, or on reasonable cause assigned. I think it would be giving the act too rigid a construction, to say that the justice, within the [*] fifteen days, could not adjourn the cause, even for his own convenience, unless this should be done manifestly for the purposes of vexation or oppression, and this is not even suggested. I am, therefore, for affirming this judgment.
The other Justices were of opinion that the judgment be affirmed, as they could not perceive any error in the proceedings below.
Judgment affirmed.